—Motion granted and the decretal paragraph on page 24 of this Court’s decision and order entered on July 24, 1997 (236 AD2d 11, 28) is resettled to read as follows: “Accordingly, the order of the Supreme Court, New York County (Fern Fisher-Brandveen, J.), entered April 18, 1996, which denied plaintiffs motion for summary judgment on all of its causes of action, except the first and second, which it granted to the extent of directing a hearing, and the ninth, which it granted to the extent of directing defendant to post new bonds before commencing any new construction, and granted defendant’s cross motion to the extent of dismissing the fourth, sixth, eighth and tenth causes of action, should be modified, on the law, plaintiff is awarded summary judgment on the first, second, fourth, sixth, eighth, ninth and tenth causes of action, and defendant is directed to submit restoration plans to the City Planning Commission within 90 days, and otherwise affirmed, without costs or disbursements.” Cross motion insofar as it seeks resettlement to the extent of clarifying that Delafield 246 has the option of submitting plans for either completion of the development project or restoration of the land is denied without prejudice to consideration of this issue by the City Planning Commission. The cross motion is denied in all other respects, including reargument and/or leave to appeal to the Court of Appeals. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.